 



Exhibit 10(k)

THIRD AMENDMENT TO
AGREEMENT OF LIMITED PARTNERSHIP
OF
PCS NITROGEN FERTILIZER, LP

        This Third Amendment (“Amendment”) to the Agreement of Limited
Partnership dated March 3, 1992, among Arcadian Corporation, a Delaware
corporation (“Arcadian”), as the General Partner, Mark S. Flynn, as the
Organizational Limited Partner, and Arcadian Partners, L.P., a Delaware limited
partnership (“Arcadian Partners”), as the Limited Partner, as amended by
Amendment to Limited Partnership Agreement dated March 6, 1997 between PCS
Nitrogen, Inc. a Delaware corporation (“Nitrogen”), as successor to Arcadian,
and Arcadian Partners and by Second Amendment to Limited Partnership Agreement
dated December 15, 2002 between PCS Nitrogen Fertilizer Operations, Inc., a
Delaware corporation (“Operations”), as successor to Nitrogen, and PCS LP, Inc.,
a Delaware corporation (“PCS LP,” together with Operations, “Partners”), as
successor to Arcadian Partners (such Agreement of Limited Partnership, as so
amended, being referred to as the “Agreement”), is made this 15th day of
December 2003 between Operations and PCSLP.

        WHEREAS, Operations and PCS LP are all the Partners to the Partnership
Agreement;

        WHEREAS, the Partners wish to amend the Partnership Agreement with
respect to distribution to the General Partner;

        NOW THEREFORE, effective as of the date of this Amendment, the Partners
hereby agree to amend the Agreement as follows:

        The Partners hereby agree as follows:



  1.   Add the following in its entirety to the end of Paragraph (a) of
Section 4.6 Capital Accounts:         “To the extent that a Partner shall have a
capital account balance in excess of its Percentage Interest in the Partnership
of the sum of the Capital Accounts of both Partners, the Partnership may make
distributions to that Partner of such excess to the extent that the General
Partners conclude that such a distribution would not be detrimental to the
operations of the Partnership and would not be in violation of applicable law,
including Section 17-607 of the Delaware Revised Uniform Limited Partnership
Act, as amended (or any successor provision thereto).”

 



--------------------------------------------------------------------------------



 



  2.   Except as set forth above, all provisions of the Agreement shall remain
in full force and effect.

        IN WITNESS WHEREOF, Operations and PCS LP have caused this Amendment to
be duly executed and delivered by their respective representatives as of this
15th day of December, 2003.



            PCS NITROGEN FERTILIZER OPERATIONS, INC. 

      By:   /s/   James F. Dietz         James F. Dietz        President       
    PCS LP, INC.
 
      By:   /s/   James F. Dietz         James F. Dietz        President   

 